—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered February 25, 1992, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 5 years to life and IVs to 4 years, respectively, unanimously modified, on the law and as a matter of discretion in the interest of justice, to reduce the conviction of attempted criminal possession of a controlled substance in the first degree to attempted criminal possession of a controlled substance in the second degree, and otherwise affirmed.
As the People concede, both sides were under the mistaken impression that the drug charge was to be a Class A-II felony, when in fact the defendant actually pleaded guilty to a Class A-I felony. Accordingly, defendant’s conviction should be modified to the extent above indicated "in order to effectuate the clear purpose and intent of the plea agreement” (People v Henriquez, 188 AD2d 617). We find no merit to defendant’s argument that the sentence is excessive. Concur—Rosenberger, J. P., Ellerin, Ross, Rubin and Williams, JJ.